Chief Justice Lee
charged the jury, that when a large quantity of liquor was found in a man’s possession under suspicious circumstances, and he did not account for it, or prove the payment of duties, he was liable to a conviction for smuggling. That our statute, like that of every other country, threw the burthen of proving the duties to have been paid upon the person in whose possession the liquor was found. That by our law the honest and legal trader was bound to prove the duties paid, and to say that others should not be equally bound would be an absurdity, and opposed to every principle of reason and justice.
The jury after an absence of nearly two hours, returned a verdict of guilty, one juror dissenting.